TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00293-CV


North Texas Higher Education Authority, Inc. and Panhandle-Plains Higher Education
Authority, Inc., Appellants

v.


Murray Watson, Jr.; Pecos Higher Education Authority, Inc.; Brazos Higher Education

Authority; Texas Bond Review Board; Rick Perry; Bill Ratliff; Carol Keeton

Rylander; James E. "Pete" Laney; and Jim Buie, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. GN000135, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



PER CURIAM

	Appellants have moved to dismiss this appeal as moot.  Appellees Murray Watson,
Jr., Pecos Higher Education Authority, Inc., and Brazos Higher Education Authority dispute that the
appeal is moot.  However, they agree that appellants are free to dismiss the appeal under Texas Rule
of Appellate Procedure 42.1(a)(2) (appellant may dismiss as long as no party is prevented from
seeking any relief to which it would otherwise be entitled).  The other appellees do not oppose the
motion to dismiss.
	Accordingly, without expressing any opinion on whether the appeal is moot, we grant
appellant's motion as to the relief of dismissal and dismiss the appeal.

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed on Appellant's Motion

Filed:   September 13, 2001

Do Not Publish